Citation Nr: 1731012	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  14-23 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right shoulder osteoarthritis.

2.  Entitlement to service connection for left shoulder, status post total replacement.

3.  Entitlement to service connection for right foot neuropathy (also claimed as numbing), to include as due to herbicide exposure.

4.  Entitlement to service connection for left foot neuropathy (also claimed as numbing), to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from June 1956 to January 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran submitted a notice of disagreement in December 2010.  A statement of the case (SOC) was issued in May 2014.  The Veteran perfected a timely substantive appeal in June 2014.  

In March 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing; a transcript of the proceeding is of record.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Service connection for bilateral shoulder conditions

In his October 2008 claim for service connection for his left and right shoulders, the Veteran indicated that the conditions began in service.  Again, in June 2009 and January 2011 statements, the Veteran asserted that his shoulders were dislocated in service, resulting in pain since that time.  In his January 2011 statement, the Veteran reported receiving treatment for his shoulders, including a cortisone injection, within one year of discharge at a facility in Redwood City, California.  The Veteran's son provided a November 2010 statement in which he recalled that his father complained of shoulder pain and experienced limited range of motion by the time of his retirement from the Marine Corps. 

The Veteran provided multiple VA Form 21-4142s authorizing VA to obtain records from Dr. V.Y. at the Sequoia Medical Clinic.  One authorization form provided an address in Belmont, CA.  Efforts were made to obtain those records; however, a negative reply was received in December 2009.  

The Board notes that a June 2009 VA Form 21-4142 from the Veteran provided a Redwood City, CA address for Dr. V.Y.  The record does not reflect any attempts to obtain the records from this location.  Accordingly, upon remand, reasonable efforts should be made to obtain the records from Dr. V.Y. in Redwood City, CA, related to post-service treatment of the Veteran's shoulders.

Service treatment records are negative for complaints of shoulder pain, injury, or treatment.  The lay evidence, however, is sufficient to trigger VA's duty to assist the Veteran by providing him an examination and nexus opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Service connection for neuropathy of the bilateral feet

Service treatment records are silent for complaint or treatment related to neuropathy or numbness of the Veteran's feet.  His personnel records confirm service in Vietnam from August to October 1967, December 1967 to October 1968, and April to May 1975.  Thus, the Veteran is presumed to have been exposed to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

Post-service VA treatment records reflect a diagnosis of peripheral polyneuropathy confirmed through EMG testing in September 2010.

In an October 2016 statement, the Veteran explained that he had never heard of peripheral neuropathy while in service.  He described an incident in 1974 when he was stopped by police while driving.  He was asked to exit the car and perform a series of tests related to sobriety.  He passed all the tests except when requested to walk placing one foot directly in front of the other.  The Veteran demanded a medical test to prove his sobriety.  A supervisor was summoned, who released the Veteran but recommended that he seek medical advice.  The Veteran relayed in his 2016 statement that he only went to the doctor if he could not move in those days.  It was only when the symptoms worsened and he began experiencing stumbling, loss of balance, and injuries to his feet that he eventually sought medical assistance.

The Board notes the findings of the September 29, 2010, National Academy of Sciences report titled, Veterans and Agent Orange: Update 2010, which determined that evidence did not support an association between herbicide exposure and delayed-onset peripheral neuropathy, which NAS defined as having its onset more than one year after exposure.  See 78 Fed. Reg. 54,764 (Sept. 6, 2013).   However, it is unclear to the Board whether the in-service experiences described by the Veteran are otherwise related to the Veteran's current diagnosis.  

Accordingly, remand is warranted to assist the Veteran by providing him an examination and nexus opinion to determine whether his current diagnosis is related to the in-service herbicide exposure or experiences described by the Veteran.  McLendon, 20 Vet. App. at 79.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Sequoia Medical Clinic at the Redwood City, CA address and obtain any relevant medical records for treatment of the Veteran's shoulders.

2.  Contact the appropriate VA Medical Centers and obtain and associate with the claims file all outstanding records of treatment.

3. Contact the Veteran and afford him the opportunity to identify any relevant medical records by name, address, and dates of treatment or examination for his bilateral shoulders and peripheral neuropathy of the feet.  Subsequently, and after securing the proper authorizations where necessary, obtain the records which are not already on file.  All information obtained must be made part of the claims file.

4.  If any treatment records cannot be obtained after reasonable efforts, issue a formal determination documented in the claims file that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, per 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  Schedule the Veteran for a VA examination to evaluate the etiology of his bilateral shoulder conditions and peripheral neuropathy of the feet.  The claims file and copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder has been reviewed.  All indicated tests must be accomplished and all clinical findings must be reported in detail. 

a)  Shoulder conditions: The examiner is asked to review all pertinent records and evidence associated with the claims file and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diagnosed shoulder conditions are etiologically related to his service.  In so opining, the examiner should address the likelihood that injuries such as those described by the Veteran could have caused the Veteran's current shoulder conditions.

b)  Peripheral neuropathy: The examiner is asked to review all pertinent records and evidence associated with the claims file and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diagnosed peripheral neuropathy of the feet is etiologically related to his service, to include conceded exposure to herbicides during his Vietnam service.  The Board is cognizant that there is no presumption of service connection for  non-early onset peripheral neuropathy due to herbicide exposure based on studies conducted by the National Academies of Sciences.  The question here is what is the likelihood that this Veteran's peripheral neuropathy of the feet is related to his herbicide exposure given his medical history, family history, absence of other risk factors, etc.  
A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably make clear the medical guidance in the study of this case.

6.  After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above and then re-adjudicate the Veteran's claims for service connection for bilateral shoulder and peripheral neuropathy conditions.  If the determination remains adverse to the Veteran, the AOJ should furnish an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

